In a proceeding to invalidate petitions designating certain of the respondents as candidates in the Republican Party Primary Election to be held on June 20, 1972, namely, respondent Daniel Blanda for the public office of Assemblyman for the 40th Assembly District and respondents Charles Carbone and Violet Gordon for the party position of State Committeeman (male and female, respectively) for the same Assembly District, the appeal *953is from a judgment of the Supreme Court, Kings County, entered June 12, 1972, which, inter alia, dismissed the petition in the proceeding and validated the subject designating petitions. Judgment affirmed, without costs. In our opinion the alleged deficiencies found by the respondent Board of Elections with respect to 25 signatures on sheets 3, 8 and 19 of the designating petitions are insubstantial. Since we find these 25 signatures to be valid, the designating petitions contain the requisite number of valid signatures whether or not we hold that the 20 challenged signatures on sheets 17 and 22 are invalid. Rabin, P. J., Munder, Latham, Gulotta and Benjamin, JJ., concur.